Citation Nr: 0216606	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel 




INTRODUCTION

The veteran had active military service from October 1951 to 
July 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a back 
injury. 

The veteran and his wife provided oral testimony via a 
personal hearing with the undersigned Member of the Board in 
June 2002, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In May 1955 The RO denied reopening the claim of 
entitlement to service connection for residuals of a low back 
injury when it issued an unappealed rating decision in 
February 2000.  

3.  The evidence submitted since the February 2000 rating 
decision does not bear directly and substantially upon the 
issue at hand, and is either duplicative or cumulative, and 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final February 2000 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for residuals of a back injury is not new 
and material, and the veteran's claim for that benefit is 
denied.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the February 2000 
decision wherein the RO declined to reopen the claim of 
service connection for residuals of a back injury is reported 
in pertinent part below.  

On enlistment examination in October 1951 the veteran's spine 
was described as normal.  In July 1952 he was seen for low 
back pain when he fell in conjunction with wounding his left 
shoulder.  The examiner at that time noted that he reported a 
history of having injured his back 2 years prior in an 
automobile accident.  There are no further service medical 
records documenting back complaints.  On separation 
examination in July 1953 the spine was described as normal.  

In February 1955 the veteran submitted a claim of service 
connection for a back disability.  He claimed to have been 
injured in July 1952 when he received a gunshot wound to the 
left shoulder.  He reported no VA or private treatment 
following service separation.  

A VA examination report dated in March 1955 documents the 
veteran's history of back injury simultaneous with his left 
shoulder injury.  Motion of the spine was normal.  

X-rays of the lumbosacral spine, taken in conjunction with 
the examination, showed a normal spine.  No diagnosis 
referable to the spine was given in the examination report.  

In March 1955, the RO denied, in pertinent part, service 
connection for residuals of a back injury; because such were 
not found on the March 1955 VA examination.  The veteran was 
notified of the decision in March 1955, and did not 
thereafter disagree with the decision.  

In December 1967 the veteran attempted to reopen his claim 
for service connection for residuals of a back injury, which 
he again contended was initially injured in 1952 while he was 
in the service.  He reported that he had never injured his 
back prior to service entrance, but that, instead, he was 
involved in an automobile accident prior to service in 1947, 
at which time he injured his left thumb, not his back.  

The veteran submitted a medical record from a private 
physician who stated that he had treated the veteran for a 
left thumb injury in July 1947.  

In January 1968 the RO determined that the veteran had not 
submitted evidence to reopen his claim of service connection 
for residuals of a back injury.

In March 1981 the veteran requested that his claim of service 
connection for residuals of a back injury be reopened.  He 
reported outpatient treatment at a VA Medical Center (VAMC), 
and from his private physician.  In March 1982 he again 
requested to reopen his claim.  He reported private 
hospitalization from January 1982 to February 1982 for his 
back.  

In March 1982 the RO determined that the disallowance of the 
veteran's claim remained in effect because he had not 
submitted medical evidence showing the condition was incurred 
in or aggravated by military service, had continued since 
separation from service, and was still disabling.  

The RO pointed out that the veteran's military records showed 
that he had injured his back in an automobile accident prior 
to military service, and that upon subsequent examination, 
including x-rays, the back condition could not be found.   

In February 1983 the veteran requested that his claim for 
service connection for residuals of a back injury be 
reopened.  He contended that he had never injured his back 
prior to service entrance, only while in service.  He 
reported that he had retired from Civil Service with a 
disability.  

Records from the veteran's private hospitalization from 
January 1982 to February 1982 were obtained which document 
herniated nucleus pulposus, L3-4, right with right sciatica.  

A private medical statement dated in January 1982 was 
obtained, wherein the veteran's doctor indicated treatment of 
the veteran for various ailments since 1959.  The doctor said 
that the veteran reported that the onset of back problems in 
1980.  

A private hospital report dated in December 1982 was obtained 
and showed that the veteran had a hemilaminectomy, L4-L5, 
right, removal of disc on each level.  The post-operative 
diagnosis was for compression radiculitis, L4-5, right, disc.  

A retirement disability examination report was received in 
February 1983, and therein the veteran reported having 
occasional back problems since 1952.  He noted recent 
hospitalization wherein two ruptured discs had been 
discovered.  

In July 1983 the RO notified the veteran of the type of 
evidence required to establish service connection for a back 
condition.  

In January 2000 the veteran requested that his claim of 
service connection for residuals of a back injury be 
reopened.  




Additional records from the Montgomery VAMC were obtained 
which document treatment for his service-connected left 
shoulder disability, and other ailments, not referable to 
residuals of a back injury from 1999 to 2000.  

In February 2000 the RO determined by rating action that new 
and material evidence had not been submitted to reopen the 
claim of service connection for residuals of a back injury.  
The RO informed the veteran that he needed to submit medical 
evidence showing the condition was incurred in or aggravated 
by military service, had continued since separation from 
service, and was still disabling.  The previous disallowance 
of the claim remained in effect.  In March 2000 the veteran 
was notified of the continued denial.  

In March 2000 the veteran again requested that his claim be 
reopened.  He submitted duplicate copies of his private 
treatment records and retirement disability examination, 
which were dated in January 1982 and had been received and 
reviewed by the RO in February 1983.

In June 2000 the RO notified the veteran by letter that new 
and material evidence was necessary to reopen his prior 
denied claim of entitlement to service connection for 
residuals of a back injury, and that duplicate documentation 
would not serve to reopen the claim..  In August 2000 the RO 
notified the veteran by letter that the prior denial of a 
claim for service connection for a back condition was not 
reopened because new and material evidence had not been 
submitted.  

Treatment records from VAMC Montgomery were received and 
noted a complaint of continuing back pain in March 2000, 
during the veteran's annual examination.  In April 2001 the 
RO by rating action declined to reopen the veteran's claim.  
The veteran appealed the decision.  No other medical records 
referable to the back were identified by the veteran or 
obtained for the record.  

In June 2002 a personal hearing before the Board was 
conducted.  The veteran testified that he had first injured 
his back in service when he fell over some sandbags and was 
rendered unconscious.  He was rescued 2 or 3 hours later and 
taken to an aid station and then to a hospital.  He was 
hospitalized for a gunshot wound to the left shoulder and for 
his back injury.  He was returned to regular duty after his 
release from the hospital.  He had no follow-up treatment for 
the back while in service.  He reported having back surgery 
since service separation.  He was currently on pain 
medication for the back.  He denied having any accidents 
before service, or any injuries to the back before service.  


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
on which the disease or injury was incurred, provided that 
the disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303 (2002).

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 2 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  




To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991);  38 C.F.R. § 3.304 (2002).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease, aggravation may not be 
concede where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991);  38 C.F.R. § 3.306 (2002).

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter:  Duty to Assist

There has been a recent change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000  (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet.  
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet.  App. 
308 (1991).  


The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2002)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat.  2096, 2099-2100 (2000).  See 
generally Holliday v. Principi,  14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet.  App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The United States Court of Appeals for the Federal Circuity 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.

Further, the regulations issued to complement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA or on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).



In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. §  
5103A (West Supp. 2002).

It was further noted, however, that the VCAA also provides 
that nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  VCAA 
§ 3(a), 114 Stat. 2096-97 (2000) (codified as amended at 
38 U.S.C. § 5103(g) (West Supp. 2002).

Accordingly, the Secretary determined that some limited 
assistance is warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources. If reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO obtained all 
clinical records identified by the veteran, including VA and 
private treatment records.  There is no indication of 
outstanding records which the RO has not yet requested.  In 
addition, the veteran has been afforded a personal hearing in 
connection with his claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, and a Statement of the Case of the 
evidence of record and the nature of the evidence needed to 
substantiate his claim.  The veteran submitted private and VA 
treatment records to reopen his claim, and when he submitted 
duplicate copies for RO consideration, the RO notified him 
that duplicate copies would not suffice to reopen his claim.  

In other words and to reiterate, it is clear from the record 
that the RO's communications with the veteran in the 
aggregate have advised him to submit evidence in support of 
his claims.  He has been advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed him on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Further, there is ample medical evidence of record for a 
determination to be made with respect to the new and material 
evidence claim.  As the Board noted earlier, the veteran 
submitted and the RO obtained a substantial quantity of 
medical evidence which was associated with the claims file.  
There is no need for a file opinion to address the etiology 
of any back disorder which may be present at this time.  As 
the Board will discuss in more detail below, no new and 
material evidence has been submitted to reopen the veteran's 
claim, thereby obviating a need for a file opinion.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Although the RO has not provided notice of the VCAA or 
adjudicated the veteran's claim with this law in mind, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO are in essential agreement with and adhere to the mandates 
of this new law with respect to the duty to notify and the 
duty to assist the veteran in the development of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that he will not be prejudiced by its actions and that 
a remand for adjudication of his claim under the new law by 
the RO would only serve to further delay resolution of his 
claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding  or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim.


Finality & Materiality

The veteran seeks to reopen his claim of service connection 
for residuals of a back injury which the RO initially denied 
in March 1955.  The RO most recently declined to reopen this 
claim in February 2000.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§3.104, 3.156(a).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
duplicate records showing the veteran's private 
hospitalization in January 1982, and his disability 
retirement examination, received and considered earlier by 
the RO in February 2000.  A VA medical evaluation in March 
2000 showing the veteran's complaints of lower back pain is 
new and not duplicative; but it fails to show any correlation 
between current complaints of low back pain with an inservice 
incident in 1952.  

Personal hearing testimony given by the veteran in June 2002 
is also new and was not previously of record, but contains 
contentions previously considered by the RO in conjunction 
with continued disallowance of the claim.  Namely, that the 
veteran injured his back in service only and not prior to 
service entrance, and that the injury in service happened 
coincident with his left shoulder injury.  

In sum, the VA and private treatment records, and personal 
hearing testimony, submitted for the record do not bear 
directly and substantially upon the specific issue being 
considered in this case because none of that evidence 
provides an opinion linking the veteran's current low back 
disorder, manifested by pain and post-operative residuals, to 
his inservice back problems.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim because it does not pertain to 
the central issue in this case:  whether a current back 
disability was incurred in or aggravated during service.  
While considered new, the evidence is therefore not 
considered material evidence.  

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a back injury, the veteran's claim remains 
denied.  See 38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
residuals of a back injury, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

